HALE, J.
(Orally.)
The action was commenced before a justice of the peace and appealed to the court of common pleas, and the only question made in the case is, whether a motion to discharge and dissolve an attachment which had been issued in the case, was wrongfully overruled by the trial court, for-the reason that the property attached was exempt from execution.
The facts upon which the motion was submitted were agreed to,, from which it appears that the defendant was a nonresident of the state. The question made is, whether there was exempt to him in lieu of a homestead $500.
Section 5438 Rev. Stat. provides for the exemption of a homestead to-the execution debtor in the sum of $1,000. That can only mean a home*240stead situated within the state, to be occupied by the person living in the state.
Section 5441 Rev. Stat. exempts from execution, property of the value of $500 in lieu of a homestead. The judgment debtor having no homestead, there is exempt to him in lieu of such homestead property of the value of $500, and under that clause this nonresident claims this exemption. The court below ruled that he was not entitled to it. It ruled correctly. The exemption provided for by Sec. 5441 Rev. Stat., in lieu of a homestead has no application to controversies with nonresidents. Its benefits are limited to residents of this state, and the judgment of the court of common pleas is affirmed.
.Marvin and Winch, JJ„ concur.